Citation Nr: 1726298	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  12-22 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for cervical spondylosis, characterized as a neck injury.

2.  Entitlement to service connection for right upper extremity disability, characterized as a right hand disability.


REPRESENTATION

Appellant represented by:	Daniel J. Tuley, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Army from August 1982 to February 1992, July 2000 to March 2001 and active duty with the Arizona Army National Guard from February 2002 to March 2002.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO) which denied service connection for neck condition (claimed as neck injury) and right hand condition (claimed as right hand injury).


FINDINGS OF FACT

In April 2017, prior to the promulgation of a Board decision in the appeal, the Veteran withdrew from appeal the issues of entitlement to service connection for cervical spondylosis and right upper extremity disability.  


CONCLUSION OF LAW

The criteria for withdrawal of all claims on appeal are met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).  In an April 2017 statement, the Veteran's representative requested to withdraw all of the Veteran's claims pending before the Board, to include the claims for cervical spondylosis and right upper extremity disability.  Given the foregoing, the Board finds that no allegations of errors of fact or law remain for appellate consideration with respect to the issues of entitlement to service connection for cervical spondylosis and right upper extremity disability.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the aforementioned claims, and these issues are dismissed.


ORDER

The appeal is dismissed.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


